UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7520



JAMES DAVID DARNELL; ROBERT CALVIN CRAIG, JR.;
LUTHER BREWER HEATH,

                                            Plaintiffs - Appellants,

          versus

MARVIN SPARROW; FRANKLIN FREEMAN; JAMES B.
HUNT; MIKE F. EASLEY; MARGARET RUSS; CLIFF
DAVENPORT, Doctor; CUMBERLAND COUNTY; RICHARD
TAYLOR,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-623-5-H)


Submitted:   April 15, 1996                    Decided:   May 7, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.

James David Darnell, Robert Calvin Craig, Jr., Luther Brewer Heath,
Appellants Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order denying

relief on their 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Darnell v. Sparrow, No. CA-95-623-5-H (E.D.N.C. Sept. 8,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process. The motion
for appointment of counsel and the petition for certified questions

are denied.




                                                          AFFIRMED




                                2